      Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


CORY SIMPSON, individually and on behalf                Case No. _______________
of all others similarly situated,
         Plaintiff,                                     CLASS ACTION
v.
                                                        CLASS ACTION COMPLAINT
THE J.G. WENTWORTH COMPANY,
        Defendant.


        Plaintiff Cory Simpson, individually and on behalf of all others similarly situated,
complains and alleges as follows based on personal knowledge as to himself, on the investigation
of his counsel, and on information and belief as to all other matters. Plaintiff believes that
substantial evidentiary support exists for the allegations set forth in this complaint, and that a
reasonable opportunity for discovery will reveal such evidence.
                                      NATURE OF ACTION
        1.      Plaintiff brings this Class Action Complaint for legal and equitable remedies

resulting from the illegal actions of The J.G. Wentworth Company (“Defendant”) in sending
automated text message advertisements to his cellular telephone and the cellular telephones of
numerous other individuals across the country, in clear violation of the Telephone Consumer
Protection Act, 47 U.S.C. § 227 (“TCPA”).
                                  JURISDICTION AND VENUE
        2.      The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 and 47 U.S.C. § 227.
        3.      Personal jurisdiction and venue are proper because Plaintiff resides in this District,
because Defendant directed the subject unsolicited text messages into this District, and because
Plaintiff received Defendant’s unsolicited text messages in this District, such that the claims

alleged herein arose in substantial part in this District.



                                  CLASS ACTION COMPLAINT
     Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 2 of 11 PageID #: 2




                                            PARTIES
       4.      Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39). Plaintiff
is a resident and citizen of Far Rockaway, New York.
       5.      Defendant The J.G. Wentworth Company is a financial services company that
provides structured settlement payment purchasing, annuity payment purchasing, lottery and
casino payment purchasing, and debt relief services to consumers. Defendant is organized and
incorporated under the laws of Delaware and maintains, and at all times mentioned herein
maintained, its corporate headquarters in Chesterbrook, Pennsylvania. Defendant is a “person” as
defined by 47 U.S.C. § 153(39).
              THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
       6.      In 1991, faced with a national outcry over the volume of robocalls being received

by American consumers, Congress enacted the TCPA to address certain abuse telecommunications
practices.
       7.      The TCPA prohibits, inter alia, making any telephone call to a cellular telephone
using a “prerecorded or artificial voice” or an “automatic telephone dialing system” (“ATDS” or
“autodialer”) absent an emergency purpose or the “express consent” of the party called. The TCPA
further provides that any text message constituting an “advertisement” or “telemarketing” message
within the meaning of the TCPA requires the sender to acquire the recipient’s “prior express
written consent” before initiating such a message via an autodialer.

       8.      According to findings by the Federal Communication Commission (“FCC”), which
is vested with authority to issue regulations implementing the TCPA, autodialed calls and text
messages are prohibited because receiving them is a greater nuisance and more invasive than
receiving live or manually dialed telephone solicitations. The FCC also recognized that wireless
customers are charged for such incoming calls and texts whether they pay in advance or after the
minutes are used. Moreover, because cellular telephones are carried on their owners’ persons,
unsolicited calls and texts transmitted to such devices via an autodialer are distracting and
aggravating to their recipients and intrude upon their recipients’ seclusion.

                                            -2-
                                  CLASS ACTION COMPLAINT
     Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 3 of 11 PageID #: 3




       9.      To state a cause of action for violation of the TCPA, a plaintiff need only set forth
allegations demonstrating that the defendant “called a number assigned to a cellular telephone
service using an automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank,
N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d, 755 F.3d 1265 (11th Cir. 2014).
                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
       10.     Plaintiff was at all times mentioned herein the subscriber or customary user of the
cellular telephone number (304) ***-9852 (the “9852 Number”). The 9852 Number is, and at all
times mentioned herein was, assigned to a cellular telephone service as specified in 47 U.S.C. §
227(b)(1)(A)(iii).
       11.     During the preceding four years, Defendant transmitted, by itself or through an
intermediary or intermediaries, at least one text message to Plaintiff’s 9852 Number and at least

one text message (that was identical to or substantially the same as those received by Plaintiff) to
each member of the putative Class. All of the subject text messages sent to Plaintiff and the
members of the putative Class constituted “advertisements” or “telemarketing” messages within
the meaning of the TCPA and its implementing regulations because each such message was aimed
at promoting the commercial availability of Defendant’s products and services and ultimately
selling such products and services. Defendant offered such products and services for sale to
Plaintiff and the members of the putative class for the purpose of deriving commercial profit from
the purchase of any such products or services ultimately made by Plaintiff.

       12.     All of the subject text messages received by Plaintiff and the members of the
putative Class were transmitted by or on behalf of Defendant without the requisite prior “express
written consent” of Plaintiff or any member of the putative Class.
       13.     For example, on or about May 22, 2018, Defendant transmitted or caused to be
transmitted, by itself or through an intermediary or intermediaries, and without Plaintiff’s prior
“express written consent,” a text message to the 9852 Number that stated as follows:

               Hello! This is Ashlee from JG Wentworth. We can communicate
               through text if you prefer, or you can call me 866-494-3690. I look
               forward to hearing from you.

                                           -3-
                                 CLASS ACTION COMPLAINT
     Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 4 of 11 PageID #: 4




The telephone number in the above-depicted text message is leased or owned and is operated and
maintained by or on behalf of Defendant, and Defendant uses it to sell its products and services to
consumers for commercial profit.
       14.     Each unsolicited text message sent by or on behalf of Defendant to Plaintiff’s 9852
Number originated from the telephone number (484) 870-9094, which is a dedicated telephone
number leased or owned by or on behalf of Defendant that Defendant uses to transmit text
messages to consumers en masse, in an automated fashion and without human intervention.
       15.     Because Plaintiff’s cellular phone alerts him whenever he receives a text message,
each unsolicited text message transmitted by or on behalf of Defendant to Plaintiff’s 9852 Number
invaded Plaintiff’s privacy and intruded upon Plaintiff’s seclusion upon receipt.
       16.     All telephone contact by Defendant or affiliates, subsidiaries, or agents of

Defendant to Plaintiff's 9852 Number and to the numbers belonging to the unnamed Class
members occurred using an "automatic telephone dialing system" as defined by 47 U.S.C. §
227(b)(1)(A). Specifically, Defendant utilized an "automatic telephone dialing system" because
all such text messages were sent from a dedicated telephone number used for the exclusive purpose
of transmitting text messages to consumers en masse; because the subject text messages contained
the same or substantially the same generic, pro forma content; because the dialing equipment
utilized by or on behalf of Defendant to send such messages includes features substantially similar
to a predictive dialer, inasmuch as it is capable of making or initiating numerous calls or texts

simultaneously (all without human intervention); and because the hardware and software used by
or on behalf of Defendant to make or initiate such messages have the capacity to store, produce,
and dial random or sequential numbers, and to then dial such numbers, en masse, in an automated
fashion without human intervention.
       17.     Neither Plaintiff, nor any other member of the putative Class, provided their prior
“express written consent” to Defendant or any affiliate, subsidiary, or agent of Defendant to
transmit the subject text message advertisements to the 9852 Number or to any other Class



                                          -4-
                                CLASS ACTION COMPLAINT
     Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 5 of 11 PageID #: 5




member’s cellular telephone number by means of an “automatic telephone dialing system” within
the meaning of 47 U.S.C. § 227(b)(1)(A).
        18.     None of Defendant’s text messages to the 9852 Number or to any putative Class
member’s cellular telephone number was sent for an emergency purpose.
                                       CLASS ALLEGATIONS
        19.     Class Definition. Plaintiff brings this civil class action on behalf of himself
individually and on behalf of all other similarly situated persons as a class action pursuant to
Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to represent is comprised
of and defined as follows:

                All persons in the United States who, at any time between the four
                years preceding the filing of this action and the present:
                (1) subscribed to a cellular telephone service;
                (2) received, at the telephone number assigned to such service, at
                    least one text message promoting the sale of goods or services
                    sent by or on behalf of Defendant using the same or substantially
                    the same dialing technology that Defendant used to transmit the
                    subject text messages to Plaintiff; and
                (3) for whom Defendant lacks any record establishing the person’s
                    provision of “express written consent” to receive such
                    message(s) prior to the initiation of such message(s).
        20.     Excluded from the class are Defendant, its officers and directors, members of the
immediate families of the foregoing, legal representatives, heirs, successors, or assigns of the

foregoing, and any entity in which Defendant has a controlling interest.
        21.     Plaintiff reserves the right to modify the definition of the Class (or add one or more
subclasses) after further discovery.
        22.     Plaintiff and all Class members have been impacted and harmed by the acts of
Defendant or its affiliates, agents, or subsidiaries acting on its behalf.
        23.     This Class Action Complaint seeks injunctive relief and monetary damages.
        24.     Defendant or any affiliates, subsidiaries, or agents of Defendant have acted on
grounds generally applicable to the Class, thereby making final injunctive relief and corresponding


                                            -5-
                                  CLASS ACTION COMPLAINT
     Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 6 of 11 PageID #: 6




declaratory relief with respect to the Class as a whole appropriate. Moreover, on information and
belief, Plaintiff alleges that the TCPA violations complained of herein are substantially likely to
continue in the future if an injunction is not entered.
       25.        This action may properly be brought and maintained as a class action pursuant to
Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies the numerosity, typicality,
adequacy, commonality, predominance, and superiority requirements.
       26.        On application by Plaintiff’s counsel for class certification, Plaintiff may also seek
certification of subclasses in the interests of manageability, justice, or judicial economy.
       27.        Numerosity. The number of persons within the Class is substantial, believed to
amount to thousands of persons dispersed throughout the United States. It is, therefore, impractical
to join each member of the Class as a named plaintiff. Further, the size and relatively modest value

of the claims of the individual members of the Class renders joinder impractical. Accordingly,
utilization of the class action mechanism is the most economically feasible means of determining
and adjudicating the merits of this litigation.
       28.        Typicality. Plaintiff received at least one text message from Defendant that
originated from the telephone number (484) 870-9094, and Defendant lacks any record
establishing Plaintiff’s prior “express written consent” to receive any such messages within the
meaning of the TCPA. Consequently, the claims of Plaintiff are typical of the claims of the
members of the Class, and Plaintiff’s interests are consistent with and not antagonistic to those of

the other Class members he seeks to represent. Plaintiff and all members of the Class have been
impacted by, and face continuing harm arising out of, Defendant’s TCPA-violative misconduct as
alleged herein.
       29.        Adequacy. As the proposed Class representative, Plaintiff has no interests adverse
to or which conflict with the interests of the absent members of the Class, and he is able to fairly
and adequately represent and protect the interests of such a Class. Plaintiff has raised viable
statutory claims of the type reasonably expected to be raised by members of the Class and will
vigorously pursue these claims. If necessary as the litigation (including discovery) progresses,

                                             -6-
                                   CLASS ACTION COMPLAINT
     Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 7 of 11 PageID #: 7




Plaintiff may seek leave to amend this Class Action Complaint to modify the Class definition set
forth above, add additional Class representatives, or assert additional claims.
       30.      Competency of Class Counsel.        Plaintiff has retained and is represented by
experienced, qualified, and competent counsel committed to prosecuting this action. Plaintiff’s
counsel are experienced in handling complex class action claims, including in particular claims
brought under the TCPA (as well as other consumer protection and data-privacy statutes).
       31.      Commonality and Predominance. There are well-defined common questions of fact
and law that exist as to all members of the Class and predominate over any questions affecting
only individual members of the Class. These common legal and factual questions, which do not
vary from Class member to Class member and may be determined without reference to the
individual circumstances of any Class member, include (but are not limited to) the following:

             a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent text
                message advertisements to Plaintiff’s and Class members’ cellular telephones;
             b) Whether such text messages were sent using an “automatic telephone dialing
                system”;
             c) Whether Defendant can meet its burden to show that it (or any disclosed affiliate,
                subsidiary, or agent of Defendant acting on its behalf) obtained prior “express
                written consent” within the meaning of the TCPA to transmit the subject text
                messages to the recipients of such messages, assuming such an affirmative defense

                is timely raised;
             d) Whether Defendant or any affiliates, subsidiaries, or agents of Defendant should be
                enjoined from engaging in such conduct in the future.
       32.      Superiority. A class action is superior to other available methods for the fair and
efficient adjudication of this controversy because the prosecution of individual litigation on behalf
of each Class member is impracticable. Even if every member of the Class could afford to pursue
individual litigation, the court system could not; multiple trials of the same factual issues would
magnify the delay and expense to all parties and the court system. Individualized litigation would

                                              -7-
                                    CLASS ACTION COMPLAINT
     Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 8 of 11 PageID #: 8




also present the potential for varying, inconsistent or contradictory judgments. By contrast, the
maintenance of this action as a class action, with respect to some or all of the issues presented
herein, presents few management difficulties, conserves the resources of the parties and the court
system and protects the rights of each member of the Class. Plaintiff anticipates no difficulty in
the management of this action as a class action. Class wide relief is essential to compel compliance
with the TCPA and thus protect consumers’ privacy.            The interests of Class members in
individually controlling the prosecution of separate claims is small because the statutory damages
recoverable in an individual action for violation of the TCPA are likewise relatively small.
Management of these claims is likely to present significantly fewer difficulties than are presented
in many class actions because the text messages at issue are all automated and because Defendant
lacks any record reflecting that it obtained the requisite consent from any Class member to be sent

such messages. Class members can be readily located and notified of this class action by reference
to Defendant’s records and, if necessary, the records of Defendant’s affiliates, agents, or
subsidiaries and cellular telephone providers.
       33.     Additionally, the prosecution of separate actions by individual Class members
would create a risk of multiple adjudications with respect to them that would, as a practical matter,
be dispositive of the interests of other members of the Class who are not parties to such
adjudications, thereby substantially impairing or impeding the ability of such nonparty Class
members to protect their interests. The prosecution of individual actions by Class members could

also establish inconsistent results and/or establish incompatible standards of conduct for
Defendant.




                                           -8-
                                 CLASS ACTION COMPLAINT
     Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 9 of 11 PageID #: 9



                                  CLAIM FOR RELIEF
                             VIOLATION OF THE TELEPHONE
                              CONSUMER PROTECTION ACT
                                    (47 U.S.C. § 227)
         34.   Plaintiff incorporates by reference the foregoing paragraphs of this Class Action
Complaint as if fully stated herein.
         35.   Plaintiff and each member of the Class received at least one text message sent by
or on behalf of Defendant during the class period. All such messages sent to Plaintiff and the
members of the proposed Class promoted the sale of Defendant’s goods or services or the
commercial availability of goods or services sold by Defendant; consequently, all such messages
constituted “advertising” or “telemarketing” material within the meaning of the TCPA and its
implementing regulations.     Additionally, all such messages were sent via the same dialing
technology, which qualified as an ATDS within the meaning of the TCPA, as evidenced by the

generic nature of the text messages, the use of a dedicated telephone number to transmit each such
message, and the capacities, capabilities, and features of the dialing technology at issue, as alleged
above.
         36.   Neither Plaintiff nor any other member of the Class provided Defendant his or her
prior “express written consent” within the meaning of the TCPA to receive the autodialed text
message advertisements at issue in this case.
         37.   Defendant’s use of an ATDS to transmit the subject text message advertisements
to telephone numbers assigned to a cellular telephone service, including to Plaintiff’s 9852

Number and the numbers of all members of the proposed Class, absent the requisite prior “express
written consent,” as set forth above, constituted violations of the TCPA by Defendant, including
but not limited to violations of 47 U.S.C. § 227(b)(1)(A)(iii).
         38.   Plaintiff and all Class members are entitled to, and do seek, an award of $500.00 in
statutory damages for each such violation of the TCPA committed by or on behalf of Defendant
(or $1,500.00 for any such violations committed willfully or knowingly) pursuant to 47 U.S.C. §
227(b)(3).



                                           -9-
                                 CLASS ACTION COMPLAINT
    Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 10 of 11 PageID #: 10




       39.     Plaintiff, individually and on behalf of the putative Class, seeks an award of
attorneys’ fees and costs to Plaintiff’s counsel pursuant to Federal Rule of Civil Procedure 23.
                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Cory Simpson prays for relief and judgment in favor of himself
and the Class as follows:
       A.      Injunctive relief sufficient to ensure Defendant refrains from violating the TCPA in
the future;
       B.      Statutory damages of $500.00 for himself and each Class member for each of
Defendant’s violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for each such violation to the extent
committed willfully or knowingly);
       C.      An Order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Class and any Subclass(es) the Court deems
appropriate, finding that Plaintiff is a proper representative of the Class, and appointing the
attorneys representing Plaintiff as counsel for the Class; and
       D.      An award of attorneys’ fees and costs to Plaintiff’s counsel, payable from any class-
wide damages recovered by the Class, pursuant to Federal Rule of Civil Procedure 23.
                                 DEMAND FOR JURY TRIAL
       On behalf of himself and all others similarly situated, Plaintiff demands a trial by jury
pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues so triable.


Dated: February 14, 2020                      By:    /s/ Philip L. Fraietta
                                                       Philip L. Fraietta
                                              Joseph I. Marchese
                                              Philip L. Fraietta
                                              BURSOR & FISHER, P.A.
                                              888 Seventh Avenue
                                              New York, NY 10019
                                              Telephone: (646) 837-7150
                                              Fascimile: (212) 989-9163
                                              Email: jmarchese@bursor.com
                                                      pfraietta@bursor.com



                                          - 10 -
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00827 Document 1 Filed 02/14/20 Page 11 of 11 PageID #: 11



                                Frank S. Hedin*
                                HEDIN HALL LLP
                                1395 Brickell Avenue, Suite 1140
                                Miami, Florida 33131
                                Telephone:    + 1 (305) 357-2107
                                Facsimile:    + 1 (305) 200-8801
                                Email: fhedin@hedinhall.com
                                Eugene Y. Turin*
                                MCGUIRE LAW, P.C.
                                55 W. Wacker Drive, 9th Floor
                                Chicago, Il 60604
                                Telephone: (312) 893-70002
                                eturin@mcgpc.com

                                * Pro Hac Vice Application Forthcoming
                                Counsel for Plaintiff and the Putative Class




                               - 11 -
                      CLASS ACTION COMPLAINT
